Appeals from the United States District Court for the Southern District of Mississippi.

Per Curiam:

The motions to *909affirm are granted and the judgment is affirmed.
Harold E. Spencer, A. J. Bau-mann, Robert Burns, J. L. Byrd, A. J. Dixon, Y. D. Lott, Jr. and Prime F. Osborn for appellants in No. 588.
Edward M. Reidy and Leo H. Pou for appellant in No. 589.
J. P. Coleman, Attorney General of Mississippi, and Dugas Shands, Assistant Attorney General, for the Mississippi Public Service Commission; and Jim C. Floyd and Charles A. H or sky for the American Sand & Gravel Co. et al., appellees.
Mr. Justice Reed dissents.
Reported below: 124 F. Supp. 809.